Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 5-6, the claim recites the limitation “…the flow rate of the refrigerant flowing…” There is insufficient antecedent basis for these limitations in the claim.
In lines 8-11, it is unclear what the “oil-back control unit” is. The instant specification indicates that the “step 152” (which refers to a step of an oil-back control process performed by the controller -15-) provides an oil-back control unit [PG Pub, par. 0035]. However, there is no structure associated specifically to the “oil-back control unit” other than the actual controller 15. In other words, the controller (15) provides a refrigerant flow rate control throughout the plurality of parallel systems and an oil-back control also throughout the plurality of parallel systems.
For the purpose of this examination, the claim has been interpreted to mean: 
--a refrigeration cycle device for cooling a battery, the device comprising: 
a refrigeration cycle including a plurality of parallel systems for cooling the battery; 
a temperature control unit which controls a flow rate of a refrigerant flowing through the plurality of parallel systems so as to adjust a temperature of the battery; and 
the temperature control unit performs an oil-back control by flushing away an oil retained in a part among the plurality of parallel systems by increasing a refrigerant flow rate flowing in the part among the plurality of parallel systems, and at the same time, maintaining or decreasing a refrigerant flow rate flowing through a remaining part among the plurality of parallel systems.--.
Regarding claims 2-3, in lines 3 and 5, respectively, it is unclear if the “a part” is the same as the “a part” already claimed in claim 1.
For the purpose of this examination, the claims have been interpreted to mean: --the part--.
Regarding claims 2-3, 6 and 9, as applies to claim 1, above, it is unclear what the “oil-back control unit” is. 
For the purpose of this examination, the claims have been interpreted to mean, in lines 3, 5, 5 and 3, respectively: 
--the temperature control unit…--.
Regarding claim 5, it is unclear if the meats and bounds of the claim refer to only one cell battery out of a plurality of cell batteries that are commonly present in a battery.
Regarding claim 10, as applies to the rejection of claim 1, above, there is no “oil-back control unit” structure other than the actual controller (15). Also, it is unclear what the “determination unit” is. The instant specification indicates that the “step 353” (which refers to a step of a control process performed by the controller -15-) provides a determination unit [PG Pub, par. 0058]. However, there is no structure associated specifically to the “determination unit” other than the actual controller 15. In other words, the controller (15) determines whether or not the execution condition is satisfied.
For the purpose of this examination, the claim has been interpreted to mean:
--the temperature control unit performs a determination control which determines whether only a first oil-back control can be executed, a second oil-back control that backs oil strongly than the first oil-back control can be executed, or both the first oil-back control and the second oil-back control cannot be executed, wherein
the temperature control unit includes:
the first oil-back control which executes the first oil-back control when the temperature control unit determines that only the first oil-back control can be executed: and
the second oil-back control which executes the second oil-back control when the temperature control unit determines that the second oil-back control can be executed.--. 
Regarding claims 4 and 7-8, the claims are rejected by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a temperature control unit in claims 1 and 6, and, as best understood, per the 112(b) rejection, above, also in claims 2, 3, 6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification [PG Pub., par. 0027] for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The controller 15 is an electronic control unit (Electronic Control Unit). The controller 15 has at least one arithmetic processing unit (CPU) and at least one memory device (MMR) as a storage medium for storing programs and data. The controller 15 may be provided by a microcomputer that includes a computer-readable storage medium. The storage medium is a non-transitional tangible storage medium that stores a computer-readable program in a non-transitory fashion. The storage medium may be provided by a semiconductor memory, a magnetic disk, or the like. The controller 15 may be provided by a computer or a set of computer resources linked by data communication device. The program is executed by the controller 15 to cause the controller 15 to function as the device described in this specification and to function the controller 15 to execute the method described in this specification.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 5,878,589, herein “Tanaka”).
Regarding claim 1, Tanaka discloses: 
a refrigeration cycle device (fig. 1) for cooling a battery (30a, 30b) [col. 8, lines 10-14], the device comprising: 
a refrigeration cycle including a plurality of parallel systems (27a-28a, 27b-28b), for cooling the battery (30a, 30b) (fig. 1) [col. 9, lines 49-58]; 
a temperature control unit (42) which controls the flow rate of the refrigerant flowing through the plurality of parallel systems (27a-28a, 27b-28b) so as to adjust a temperature of the battery (30a, 30b) [col. 9, lines 19-30 and col. 10, lines 5-10] (it is noted, the control -42- allows a user -driver- to set the operation mode of the system through the driver’s control panel and the evaporation temperatures of coolers -28a, 28b- can be set independently); and 
the temperature control unit (42) performs an oil-back control by increasing a refrigerant flow rate flowing in a part (the part 27a-28a, for instance) among the plurality of parallel systems (27a-28a, 27b-28b), and at the same time, maintaining or decreasing a refrigerant flow rate flowing through the remaining part (27b-28b) among the plurality of parallel systems (27a-28a, 27b-28b) [col. 8, lines 40-53 and col. 10, lines 5-10] (it is noted, control unit -42- matches the different levels of temperatures of batteries 30a, 30b, as required and, therefore, increase or decreases the refrigerant flow rates through expansion valves 27a, 27b using temperature sensors 27a’, 27b’, also as required).
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does". Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “…flushing away an oil retained in a part among the plurality of parallel systems” limitation, the invention as taught by Tanaka is deemed fully capable of performing such function when a higher flow rate of refrigerant is provided to any of the parallel systems to match a higher temperature requirement, forcedly causing the lubrication oil to flush away.
Regarding claim 2, Tanaka does not disclose: 
the temperature control unit (42) sequentially changing the part of the parallel systems among the plurality of parallel systems in which the oil-back control is performed.
However, as applies to claim 1, Tanaka’s control unit (42), has the capability of matching the levels of heating temperature of the individual batteries (30a, 30b) independently [col. 10, lines 5-10]. That is, in the event in which the temperature level of each battery (30a, 30b) required to be match by the control unit (42) individually alternates or changes among the parallel systems (27a-28a, 27b-28b), the control unit (42) is capable of matching those level of temperatures, alternatively.
Regarding claim 3, Tanaka discloses: 
the plurality of parallel systems (27a-28a, 27b-28b) including two parallel systems (clearly seen in fig. 1), and 
the temperature control unit (42) sequentially changing the part of the parallel systems among the plurality of parallel systems in which the oil-back control is performed.
(as applies to claim 1, Tanaka’s control unit (42), has the capability of matching the levels of heating temperature of the individual batteries (30a, 30b) independently [col. 10, lines 5-10]. That is, in the event in which the temperature level of each battery (30a, 30b) required to be match by the control unit (42) individually alternates or changes among the parallel systems (27a-28a, 27b-28b), the control unit (42) is capable of matching those level of temperatures, alternatively.


Regarding claim 4, Tanaka discloses: 
each of the plurality of parallel systems (27a-28a, 27b-28b) including a cooler (28a, 28b) and a flow rate adjusting valve (27a, 27b) that controls a flow rate of the refrigerant in the cooler [col. 8, lines 40-53].
Regarding claim 5, Tanaka discloses: 
the plurality of coolers (28a, 28b) belonging to the plurality of parallel systems (27a-28a, 27b-28b) cool one cell battery (30a, 30b) [col. 8, lines 2-4 and 10-14] (since it is well known in the art that batteries of electric cars -like the one disclosed by Tanaka- comprise battery cells).
Regarding claim 6, Tanaka discloses: 
the temperature control unit (42) controlling an opening of the flow rate adjusting valve (27a, 27b) to a first opening degree [col. 8, lines 40-53] (it is noted, it is well known in the art to regulate the opening of a refrigerant passage by a valve member responding to an evaporation pressure) [col. 8, lines 51-53], and 
the temperature control unit (42), during the oil-back control, controlling the opening of the flow rate adjusting valve to a second opening degree larger than the first opening degree (when it is required since, as explained above, control unit -42- matches the different levels of temperatures of batteries 30a, 30b, as required and, therefore, increases or decreases the refrigerant flow rates through expansion valves 27a, 27b using temperature sensors 27a’, 27b’, also as required).
Regarding claim 9, Tanaka discloses, as applies to claim 2, above:
 Tanaka’s control unit (42), has the capability of matching the levels of heating temperature of the individual batteries (30a, 30b) independently [col. 10, lines 5-10]. That is, in the event in which the temperature level of each battery (30a, 30b) required to be match by the control unit (42) individually alternates or changes among the plurality of parallel systems (27a-28a, 27b-28b), the control unit (42) is capable of matching those level of temperatures, alternatively or intermittently.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kondo et al. (US 2015/0033782, herein “Kondo”).
Regarding claims 7-8, Tanaka does not disclose: 
the flow rate adjusting valve including an electric expansion valve and an on-off valve.
Kondo, also directed to a refrigeration cycle device for a vehicle [par. 0008], teaches that it is old and known in the art the use of on-off valves and electronic expansion valves as decompression means, as an obvious variation of temperature-type expansion valves (like the ones used by Tanaka, -27a, 27b-) [par. 0008-0011]. Furthermore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007). For instance, it would have been obvious to one of skill in the art to simply substitute the temperature-type expansion valves of Tanaka with electronic expansion valves to obtain the predictable result of optimization in controlling the refrigerant throughout the circuit, but at much higher cost than a temperature-type expansion valve.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763